 TOYOTA OF WALNUT CREEK, INC.341Toyota of Walnut Creek, Inc. and Automobile Sales-men's Union, Local No. 1095, affiliated withUnited Food and Commercial Workers, AFL-CIO. Case 32-CA-3322June 3, 1981DECISION AND ORDERUpon a charge filed on January 12, 1981, byAutomobile Salesmen's Union, Local No. 1095, af-filiated with United Food and Commercial Work-ers, AFL-CIO, herein called the Union, and dulyserved on Toyota of Walnut Creek, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 32, issued a complaint on Janu-ary 28, 1981, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and the com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December16, 1980, following a Board election in Case 32-RC-1051, the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about December22, 1980, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On Febru-ary 9, 1981, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint.On March 16, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment.2Subsequently, on March 19,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-Official notice is taken of the record in the representation proceed-ing, Case 32-RC-1051, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.2 On March 23, 1981, the Union filed with the Board a document inwhich it joined in the General Counsel's motion for summary judgment,and requested attorney's fees. We hereby deny the Union's request forattorney's fees as lacking in merit. See Tiidee Products Inc, 194 NLRB1234, 1236 (1972).256 NLRB No. 52mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent essentiallycontests the validity of the Union's certification.Specifically, Respondent contends that the Boarderred in overruling its objections to the election. Inthe Motion for Summary Judgment, the GeneralCounsel maintains that Respondent is attempting torelitigate the issues it raised in the related represen-tation proceeding. We agree with the GeneralCounsel.Review of the record herein, including therecord in Case 32-RC-1051, reveals that in theelection conducted on June 2, 1980, there were fivevotes cast for, and two votes cast against, theUnion; there were three challenged ballots.3Re-spondent filed timely objections to the election al-leging, inter alia, that the Union made material mis-representations of fact and law to the employeesand made material inducements and promises to theemployees to encourage their support for theUnion. After investigation, the Acting Regional Di-rector, on June 30, 1980, issued his report on theobjections and a notice of hearing, finding that Re-spondent's objections revealed substantial and ma-terial issues of fact which could best be resolved bya hearing. On August 11, 1980, following the hear-ing which was held on July 16 and 17, 1980, thehearing officer issued his Report and Recommen-dations on Objections, in which he recommendedthat Respondent's ojections be overruled and theUnion be certified. Respondent filed with theBoard timely exceptions to the Hearing Officer'sreport and a brief in support thereof. On December16, 1980, the Board issued a Decision and Certifica-tion of Representative in Case 32-RC-1051, inwhich it adopted the Hearing Officer's findings andrecommendations and certified the Union. It thusappears that Respondent is attempting to raiseherein issues which were raised and determined inthe underlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled3 The Acting Regional Director later approved the parties' stipulationthat the challenge to one ballot be sustained, and thus the remaining chal-lenged ballots were no longer determinative of the election results 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a California corporation with an office andplace of business located at Walnut Creek, Califor-nia, where it is engaged in the retail business ofselling automobiles. During the past 12 months, Re-spondent, in the course and conduct of its businessoperations, derived gross revenues in excess of$500,000, and purchased and received goods orservices valued in excess of $5,000 which originat-ed outside the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDAutomobile Salesmen's Union, Local No. 1095,affiliated with United Food and Commercial Work-ers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All regular full-time and part-time automobilesalespersons employed by the Employer at itsSee Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S 146, 162 (1941);Rules and Regulations of the Board, series 8, as amended, Secs. 102.67(f)and 102.69(c).Walnut Creek, California facility; excludingoffice clerical employees, professional employ-ees, all other employees, guards and supervi-sors as defined in the Act.2. The certificationOn June 2, 1980, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 32, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton December 16, 1980, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about December 22, 1980,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about December 22, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceDecember 22, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we TOYOTA OF WALNUT CREEK, INC.343shall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Toyota of Walnut Creek, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Automobile Salesmen's Union, Local No.1095, affiliated with United Food and CommercialWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All regular full-time and part-time automobilesalespersons employed by the Employer at itsWalnut Creek, California facility; excluding officeclerical employees, professional employees, allother employees, guards and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since December 16, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about December 22, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Toyota of Walnut Creek, Inc., Walnut Creek, Cali-fornia, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Automobile Sales-men's Union, Local No. 1095, affiliated withUnited Food and Commercial Workers, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All regular full-time and part-time automobilesalespersons employed by the Employer at itsWalnut Creek, California, facility; excludingoffice clerical employees, professional employ-ees, all other employees, guards and supervi-sors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facilities located at Walnut Creek,California, copies of the attached notice marked"Appendix."5Copies of said notice, on forms pro-vided by the Regional Director for Region 32,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Automobile Salesmen's Union, Local No.1095, affiliated with United Food and Com-mercial Workers, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All regular full-time and part-time auto-mobile salespersons employed by us at ourWalnut Creek, California, facility; excludingoffice clerical employees, professional em-ployees, all other employees, guards, and su-pervisors as defined in the Act.TOYOTA OF WALNUT CREEK, INC.